Case 2:19-cv-00209-JRG Document 297 Filed 04/12/21 Page 1 of 2 PageID #: 16176




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 THE HILLMAN GROUP, INC.                    §
                                            §   Case No. 2:19-cv-00209-JRG
 v.                                         §   (Lead Case)
                                            §
 KEYME, LLC                                 §   Case No. 2:20-cv-00070-JRG
                                            §   (Member Case)


              MINUTES FOR JURY SELECTION/JURY TRIAL DAY NO. 6
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 12, 2021

OPEN: 08:17 AM                                                       ADJOURN: 04:15 PM

 ATTORNEYS FOR PLAINTIFF:                   See attached.

 ATTORNEYS FOR DEFENDANT:                   See attached.

 LAW CLERKS:                                Lee Matalon
                                            Will Nilsson
                                            Tom Derbish

 COURT REPORTER:                            Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                          Andrea Brunson


   TIME                                         MINUTES
 08:17 AM   Court opened.
 08:20 AM   Formal charge conference started.
 08:20 AM   Mr. Williamson argued for Plaintiff and Mr. Dacus argued for Defendant.
 08:34 AM   Formal charge conference completed.
 08:38 AM   Recess.
 09:04 AM   Court reconvened.
 09:05 AM   Jury entered the courtroom.
 09:05 AM   Court provides instructions to jury.
 10:16 AM   Closing argument by Plaintiff’s counsel, Mr. Ivey
 10:40 PM   Closing argument by Defendant’s counsel, Mr. Pak.
 11:05 AM   Continuation of closing argument by Defendant’s counsel, Mr. Nelson.
 11:19 AM   Continuation of closing argument by Plaintiff’s counsel, Mr. Findlay.
 11:32 AM   Closing arguments concluded.
 11:32 AM   Court gives final instructions to the jury.
Case 2:19-cv-00209-JRG Document 297 Filed 04/12/21 Page 2 of 2 PageID #: 16177




   TIME                                            MINUTES
 11:37AM    Jury retired to jury room to deliberate.
 11:38 AM   Recess.
 01:32 PM   Court reconvened. Jury note received by the Court. Court provided response by note
            hand-delivered by CSO to the Jury.
 01:36 PM   Recess.
 04:02 PM   Court reconvened. Note from Jury indicating a verdict has been reached.
 04:04 PM   Jury returned to the courtroom. Court read verdict in its entirety. Jurors polled
            representing a unanimous verdict. Jurors released and excused by the Court.
 04:15 PM   Court adjourned.




                                           2
